Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145539                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PINE HOLLOW ESTATES, LLC,                                                                                Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 145539
                                                                    COA: 303600
                                                                    Genesee CC: 09-092066-CZ
  CITIZENS BANK,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Kim v JP Morgan Chase Bank (Docket No. 144690) is pending on appeal before
  this Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 5, 2012                    _________________________________________
           p1128                                                               Clerk